MEMORANDUM *
Because the district court correctly determined that plaintiffs’ negligence claims against Union Pacific Railroad Company are without merit under Rowland v. Christian, 69 Cal.2d 108, 70 Cal.Rptr. 97, 443 P.2d 561 (1968), and because the district court correctly determined that plaintiffs’ negligence claims against Amtrak are completely preempted, see CSX Transp., Inc. v. Easterwood, 507 U.S. 658, 675, 113 S.Ct. 1732, 123 L.Ed.2d 387 (1993), the district court’s thorough order granting summary judgment to defendants is AFFIRMED.
Judge Kozinski would affirm for precisely the reasons set forth in the district court’s entirely correct order.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir. R. 36-3.